Citation Nr: 1206648	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  98-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

The Veteran represented by:  Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the military from March 1981 to May 1984 and from January to June 1991.  He also had additional confirmed periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA) in the Army Reserves, and was discharged from Reserve duty in April 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 1997 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for service connection for an acquired psychiatric disorder (claimed as a nervous disorder, memory loss, and depression). 

In a March 2006 decision, the Board affirmed the RO's decision denying this claim, and the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an August 2008 memorandum decision, the Court vacated the Board's decision and remanded the claim for further development and readjudication in compliance with directives specified.

In January 2009, to comply with the Court's order, the Board in turn remanded the claim to the RO.  Remands to the RO usually are via the Appeals Management Center (AMC) in Washington, DC.  Since, however, the Veteran was represented in his appeal to the Court by a private attorney, who continues to represent him before VA, the remand was directly to the RO in New York, New York, where the claim originated.

After the Board received the file back from the RO, the Veteran's attorney filed a motion in July 2011 asking the Board to refrain from deciding this appeal for 90 days to allow her time to gather evidence and submit additional argument.  The Board granted this motion in September 2011, and the attorney submitted her written brief presentation in December 2011, so within the requested 90 days.



FINDINGS OF FACT

1.  The medical and other evidence now in the file, including especially the additional medical opinions obtained from a VA compensation examiner following and as a result of the Board's January 2009 remand, indicates the Veteran most likely started using marijuana once in service and in excess so as to have cannabis dependence - specifically, during his initial period of service from 1981 to 1984, and that his cannabis dependence did not cause his schizoaffective disorder since the exact cause of schizoaffective disorder is unknown, although it reportedly is widely accepted in the medical community that the causes of schizoaffective disorder are multi-factorial and that biological (genetic) and psychosocial factors play a role.

2.  This same VA compensation examiner gave two diametrically opposing opinions concerning the inception of the Veteran's schizoaffective disorder, initially concluding in August 2009 that the Veteran most likely started having symptoms of schizoaffective disorder around the time he joined service, so meaning during his initial period of service from 1981 to 1984, and that he most likely started using cannabis in an attempt to get relief of these symptoms.  This examiner further indicated in August 2009 that no stress is known to cause schizoaffective disorder, including any stressor in service, though any stress can trigger the symptoms of this disorder, whereas this examiner since has concluded in February 2011 that the Veteran's schizoaffective disorder most likely had its onset later - sometime around 1994.

3.  Following his initial active duty service from 1981 to 1984, the Veteran had additional service on active duty (AD), ACDUTRA and INACDUTRA, including apparently during 1994, so even assuming his schizoaffective disorder incepted in 1994 (rather than earlier, during his service from 1981 to 1984), it cannot be disassociated from his active military service.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's schizoaffective disorder was incurred in service.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Here, though, since the claim is being granted, the Board need not discuss whether there has been compliance with these notice and duty to assist provisions of the VCAA because the Veteran is receiving the requested benefits, regardless.  38 C.F.R. § 20.1102 (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice following a VCAA notice or assistance error and indicating, instead, this determination is made on a case-by-case basis, that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof, and that any notice or assistance error identified must be outcome determinative of the claim to be considered prejudicial).  There simply is no such possibility in this particular instance since the claim for service connection is being granted, rather than denied, and this is true even were the Board to assume, for the sake of argument, that the Veteran has not received the required VCAA notice or assistance with his claim.


II.  General Statutes, Regulations and Precedent Cases Governing Claims for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain disorders like psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


Active military, naval, or air service includes not only AD, but also any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

So to the extent the Appellant is alleging that his psychiatric disorder is the result of injury or disease incurred in or aggravated during his many years of additional service in the Army Reserves, he must also bear in mind that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  Therefore, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must show that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that he has established his status as a "Veteran" for other periods of service (e.g., his AD from March 1981 to May 1984 and from January to June 1991) does not obviate the need for him to establish that he also is a "Veteran" based on his additional ACDUTRA service if his claim for benefits is premised on that additional service.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  He similarly needs to achieve "Veteran" status to be eligible for service connection for disability resulting from injury (but not disease) incurred or aggravated during his additional service on INACDUTRA.  Id; see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

It further deserves mentioning that presumptions - such as of soundness when entering service, of aggravation of a pre-existing condition during service, and for service connection for certain conditions that are considered chronic (i.e., permanent), per se, do not apply to periods of ACDUTRA and INACDUTRA, only AD.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).


Moreover, no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

Regarding drug usage, the isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability, such disability will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  (See paragraph (d) of this section regarding service connection where disability is a result of abuse of drugs.)  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3). 

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d). 


"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine it ultimate probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Service Connection for Schizoaffective Disorder

The Veteran believes his psychiatric disorder was caused by the harassment and embarrassment he experienced as a result of failing a drug test for the Army Reserves in January 1997.  His service records are unremarkable for any such drug tests, complaints of harassment, or psychiatric problems.  In December 1995, the report of a periodic physical indicated his psychiatric evaluation was normal.

The medical evidence indicates the Veteran first complained of depression in January 1997 after breaking up with his girlfriend.  The report of a comprehensive assessment by Clinton County Mental Health Clinic indicates he reported no nightmares following participation in Desert Storm.  He said that he became disoriented during a January 1997 training weekend with his Army Reserves unit.  He did not want to return for training, but denied having any problems with his unit.  He had had no previous psychiatric treatment.  He said that he worked at a marina and golf course and was seasonally unemployed.  He initially denied substance abuse, but admitted to smoking marijuana after testing positive for THC.  A family member reported the Veteran smoked marijuana many times throughout the day (as much as he smoked cigarettes, which was two packs per day), and had been talking about harming a black member of his Reserves unit.  He believed he was a member of the Mafia whose objective was to destroy the black race.  He also believed this Mafia organization controlled the government.  He became agitated because his girlfriend (who had filed a restraining order against him) was not present at a meeting.  It was noted he had recently found out that his girlfriend had fathered a child by a black man and that this had precipitated his anger towards the black race.  He was diagnosed with a psychotic disorder, not otherwise specified (NOS).  It was believed he was an imminent danger to himself and others, and he was hospitalized involuntarily. 

The report of the March 1997 VA psychiatric evaluation indicates the Veteran was taking Prolixin, an anti-psychotic medication.  He was diagnosed with major depression with psychotic features. 

Records from Clinton County Mental Health Services indicate the Veteran was treated by Drs. H and B.  He continued to use marijuana despite being counseled that this could counteract the anti-psychotic medication he was taking and could lead to another psychotic episode.  In May 1997, Dr. H noted that he believed that marijuana use was one of the factors that caused the Veteran's psychotic episode.  An August 1997 letter from the doctors noted the Veteran believed his illness was service-connected because undue stress was placed on him when he tested positive for marijuana.  He felt his confidentiality had been violated and he was ostracized by the other men in his unit.  He also believed the fact that he was not promoted contributed to his illness.  In the letter, the doctors did not comment on whether they agreed with him that his illness was service-connected.  However, in October 1997, it was noted he was angry with Dr. B because the doctor did not believe the Veteran's disability was service-connected.  Likewise, Dr. H indicated he also did not believe the Veteran's condition was service-connected. 


The report of a July 2001 mental status examination by Dr. S (for the purposes of a disability determination) indicates the Veteran complained that he had been caught smoking marijuana at his job at a marina, and was angry about it.  He felt they had breached his employment contract, and did not want to go back to work.  He was ashamed of his marijuana use, but was still an active user.  The doctor believed the Veteran met the criteria for depression and substance abuse.  The diagnoses were cannabis dependence, cannabis-induced psychotic delusions, and substance-induced mood disorder (Axis I).  Substance abuse treatment was recommended. 

An August 2002 statement by a VA clinical social worker indicates the Veteran carried a diagnosis of schizoaffective disorder.  The social worker opined that the Veteran's military service was directly responsible for the diagnosis, but gave no basis for this opinion.

In subsequently vacating the Board's March 2006 decision denying this claim, the Court determined that VA had failed to satisfy its duty to assist the Veteran by not verifying his periods of ACDUTRA and by not obtaining his service treatment records (STRs) from February 1996 to April 1997.  It was further noted that these records were essential to his claim because he had alleged that his psychiatric disorder had begun during a period of U.S. Army Reserve training on January 11 and 12, 1997.  Private medical records also had shown that he had first sought treatment for psychiatric problems in January 1997.

The Board therefore remanded this claim in January 2009 so the RO/AMC could try and obtain his STRs mentioned and verify his dates of ACDUTRA.  Also in the remand, the Board indicated a VA psychiatric examination was needed to determine the etiology and date of onset of his psychiatric disorder, recognizing that he had first complained of depression in January 1997, albeit after breaking up with his girlfriend, but that this may have been while he was on ACDUTRA or contemporaneous thereto.


There was also looming uncertainty over whether his psychiatric disorder stemmed from his cannabis dependence or vice versa.  In this regard, his diagnoses included major depression with psychotic features, cannabis dependence, 
cannabis-induced psychotic delusions, and substance-induced mood disorder.  A private physician also had opined that the Veteran's marijuana use was one of the factors that had caused his psychotic episode.  This was significant because of the laws and regulations providing that compensation shall not be paid for any claimed disability that is the result of the Veteran's willful misconduct or abuse of alcohol or drugs.  See again 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n) , 3.301(c) (2008).  The VA psychiatric examination on remand therefore was necessary to determine the etiology and date of onset of his acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.).

Since that January 2009 Board remand, a July 2010 Memorandum has been prepared making a formal finding on the unavailability of these other STRs and the Veteran's ACDUTRA dates of service.  It was determined that all procedures were carried out, but that his dates and status of service from February 1996 to April 1997 were unavailable for review and that any further attempts would be futile.  See 38 C.F.R. § 3.159(c)(2), (c)(3), and (e)(1)

The Veteran had the requested VA compensation examination in August 2009, however, for the medical nexus opinion needed to try and reconcile the etiology of his schizoaffective disorder.  The evaluating psychiatrist concluded the Veteran does meet the criteria for schizoaffective disorder and cannabis dependence.  This VA examiner added however that the etiology of schizoaffective disorder is unknown, noting that "nobody exactly knows the etiology", but that a combination of biological (genetic) and sociological factors play a role.  Most likely, according to this VA examiner, the Veteran started having symptoms around the time he joined service and started using cannabis in an attempt to get relief of his symptoms of schizoaffective disorder.  Cannabis is not known to cause schizoaffective disorder, explained this examiner, so it is least likely that the Veteran's schizoaffective disorder is secondary to his cannabis dependence, but no stress is known to cause schizoaffective disorder, either, including any stressor in service (also noting this is least likely), though any stress can trigger the symptoms of this disorder.  This examiner then goes on to explain that schizoaffective disorder is a chronic psychotic disorder related to schizophrenia, and that this chronic psychotic disorder is not known to be caused by an stressor or by any substance abuse or dependence like Cannabis.  The Veteran was diagnosed as having major depressive disorder with psychotic features in the mid-1990s.  This depressive disorder with psychotic features of the chronic psychotic disorder, namely, schizoaffective disorder.  As per the Veteran, he did not use marijuana before he joined service and in service he started using Cannabis in excess.  Though excessive use Cannabis can cause psychosis, explained this VA examiner, it cannot cause schizoaffective disorder.  In further explanation, he noted that it is common that a patient with this disorder sometimes uses illicit drugs like Cannabis, cocaine and other illicit drugs in an attempt to get relief of the symptoms of schizoaffective disorder.  One of the features of psychotic disorder is that the patient's psychosocial functioning gradually deteriorates.  It therefore was this VA examiner's opinion that the Veteran most likely started having symptoms of schizoaffective disorder around the time he joined service and started using Cannabis to get relief of symptoms.

The RO found that this commenting VA psychiatrist's conclusion that 
"it is least likely that [the Veteran's] schizoaffective affective disorder is secondary to his cannabis dependence" was unclear and supposedly not in accordance with the prescribed legal standards of proof.  Therefore, according to the reviewing RO official, as the terminology used by the psychiatrist to include "least likely" was not a legally accepted phrase, the RO requested clarification of the opinion.


In a February 2011 addendum, this same VA psychiatrist reaffirmed that the Veteran carries the diagnoses of schizoaffective disorder (d/o) depressed and Cannabis dependence.  The disorder, namely, cannabis dependence, most likely had its onset sometime between 1981 and 1984 when the Veteran was in service.  Conversely, the schizoaffective disorder, concluded this commenting VA psychiatrist, had its onset sometime around 1994, so later, and it is less likely (less than 50/50 probability) the schizoaffective disorder was caused by or a result of Cannabis dependence.  As rationale for this addendum opinion, this commenting VA psychiatrist again pointed out that Cannabis dependence is not known to cause schizoaffective disorder, reiterating that the exact cause of schizoaffective disorder is not known, but that it is widely accepted in the medical community that the causes of schizoaffective disorder are multi-factorial like genetic and psychosocial factors, but not Cannabis dependence.

This commenting VA psychiatrist readily concedes that the exact cause of schizoaffective disorder remains unknown, so it admittedly is impossible to say with any certainty whether it is attributable to the Veteran's service or even began during his service.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court noted it was unclear whether the examiners were unable to provide the requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  But the Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The best this particular commenting VA psychiatrist could surmise is that biological (genetic) and psychosocial factors play a role in someone developing schizoaffective disorder, and that, while no stressor the Veteran may have experienced in service necessarily could have caused his schizoaffective disorder, stress, so presumably such as that he may have experienced in service, can trigger the symptoms of this disorder.  Moreover, this commenting VA psychiatrist ruled out the notion that the Veteran's Cannabis dependence precipitated his schizoaffective disorder, which is important to note because, if it had, then service connection for the schizoaffective disorder would be expressly precluded by VA regulation inasmuch as it would be disability resulting from his willful misconduct.

On the other hand, there is a very limited exception to this general rule, when the converse occurs, that is, when a psychiatric disorder instead causes the Veteran to abuse drugs or alcohol - such as in this particular instance in this Veteran's attempt to relieve, mask or alleviate the symptoms associated with his psychiatric disorder.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.


When previously denying this claim in March 2006, the Board determined the evidence then of record overwhelmingly suggested the Veteran's psychotic episode and schizoaffective disorder were caused by a combination of the break-up with his girlfriend and his chronic use of marijuana (Cannabis dependence).  And although a VA social worker had believed the Veteran's military service was directly responsible, she had not provided any underlying basis or rationale for her opinion, which is where most of the probative value of an opinion is derived, not from mere review of the claims file, though that, too, has its place if it would reveal facts or evidence that might influence the opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis of the opinion).  See, too, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 298 (2008) (indicating the probative value of a medical nexus opinion is not determined solely by whether the commenting physician reviewed the claims file, rather, by the factually accurate, fully articulated, sound reasoning for the conclusion expressed).

Since that prior decision, and especially as a result of the additional evidence obtained on remand, the commenting VA psychiatrist has in August 2009 and February 2011 given a somewhat conflicting account of whether the Veteran's schizoaffective disorder incepted during his initial period of AD service from 1981 to 1984 versus perhaps a decade later, sometime around 1994.  Since, however, following his initial AD service from 1981 to 1984, the Veteran had additional service not just on AD during 1991, but also in the interim on ACDUTRA and INACDUTRA, including apparently during 1994, even if one assumes his schizoaffective disorder incepted in 1994 (rather than earlier, during his initial service from 1981 to 1984), it still cannot be disassociated from his later service.  Hence, resolving all reasonable doubt in his favor, it is as likely as not that his schizoaffective disorder, while perhaps not due necessarily to his active military service, per se, nonetheless began at some point during his qualifying service.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).



ORDER

Service connection for schizoaffective disorder is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


